                Case 19-09849
 Fill in this information                 Doc
                          to identify the case:            Filed 07/05/19                     Entered 07/05/19 11:09:41               Desc Main
                                                               Document                       Page 1 of 3
 Debtor 1                  Nancy P Verheyen
 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:        Northern   District of              Illinois
                                                                                    (State)
 Case number                                   19-09849




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                           12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:                Specialized Loan Servicing LLC                                Court claim no. (if known):              13-1

Last four digits of any number you use to
identify the debtor's account:                                            2433

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

                No
                Yes. Date of the last notice:                       .

 Part 1:               Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an
 amount, indicate that approval in parentheses after the date the amount was incurred.

             Description                                                                        Dates incurred                                    Amount
 1.          Late charges                                                                                                                 (1)
 2.          Non-sufficient funds (NSF) fees)                                                                                             (2)
 3.          Attorney fees                                                                                                                (3)
 4.          Filing fees and court costs                                                                                                  (4)
 5.          Bankruptcy/Proof of claim fees                              Proof of Claim                                  06/13/2019       (5)        $350.00
 6.          Appraisal/Broker's price opinion fees                                                                                        (6)
 7.          Property inspection fees                                                                                                     (7)
 8.          Tax advances (non-escrow)                                                                                                    (8)
 9.          Insurance advances (non-escrow)                                                                                              (9)
 10.         Property preservation. Specify:                                                                                             (10)
 11.         Other. Specify:                                                                                                             (11)
 12.         Other. Specify:                                                                                                             (12)
 13.         Other. Specify:                                                                                                             (13)
 14.         Other. Specify:                                                                                                             (14)
 15.         Total post-petition fees, expenses, and charges. Add all of the amounts listed above.                                       (15)        $350.00


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. §1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                           Notice of Postpetition Mortgage Fees, Expenses, and Charges                                          5122-N-8189
                                                                                                                                                NFC_122018_001
              Case 19-09849                    Doc          Filed 07/05/19      Entered 07/05/19 11:09:41                  Desc Main
                                                                Document        Page 2 of 3
Debtor 1                                      Nancy P Verheyen                         Case Number (if known)                19-09849
                        First Name            Middle Name          Last Name




Part 2:     Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

I am the creditor.

I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



/s/ Mukta Suri
Signature                                                                           Date    07/05/2019


Print            Mukta Suri                                                         Title   Authorized Agent for Specialized Loan Servicing, LLC
                  First Name          Middle Name            Last Name



Company          Bonial & Associates, P.C.


Address          14841 Dallas Parkway, Suite 425
                 Number              Street

                 Dallas, Texas 75254
                 City                State                  ZIP Code



Contact phone            (972) 643-6600                        Email     POCInquiries@BonialPC.com




Official Form 410S2                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                                         5122-N-8189
                                                                                                                                         NFC_122018_001
    Case 19-09849           Doc       Filed 07/05/19         Entered 07/05/19 11:09:41            Desc Main
                                          Document           Page 3 of 3


CERTIFICATE OF SERVICE OF NOTICE OF POST PETITION MORTGAGE, FEES, EXPENSES AND
                                   CHARGES

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before July 5, 2019 via electronic notice unless otherwise stated.
Debtor               Via U.S. Mail
Nancy P Verheyen
425 N Knight Ave
Park Ridge, IL 60068


Debtors' Attorney
David H Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076

Chapter 13 Trustee
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603


                                                       Respectfully Submitted,
                                                       /s/ Mukta Suri




NOTICE OF FEES AND COSTS - CERTIFICATE OF SERVICE                                                        5122-N-8189
                                                                                                      NFC_COSDflt_01
